SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 1) WESTBURY BANCORP, INC. (Name of Issuer) Common Stock, $0.01 Par Value (Title of Class of Securities) 95727P106 (CUSIP Number) LAWRENCE B. SEIDMAN 100 Misty Lane, 1st Floor Parsippany, New Jersey 07054 (973) 952-0405 STEVE WOLOSKY, ESQ. OLSHAN FROME WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 20, 2015 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box . CUSIP No. 95727P106 1 NAME OF REPORTING PERSONS Seidman and Associates, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 48,953 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 48,953 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.99% 14 TYPE OF REPORTING PERSON OO CUSIP No. 95727P106 1 NAME OF REPORTING PERSONS Seidman Investment Partnership, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 38,555 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 38,555 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 38,555 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.78% 14 TYPE OF REPORTING PERSON PN CUSIP No. 95727P106 1 NAME OF REPORTING PERSONS Seidman Investment Partnership II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 43,406 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 43,406 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 43,406 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.88% 14 TYPE OF REPORTING PERSON PN CUSIP No. 95727P106 1 NAME OF REPORTING PERSONS Seidman Investment Partnership III, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 2,342 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 2,342 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,342 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.05% 14 TYPE OF REPORTING PERSON PN CUSIP No. 95727P106 1 NAME OF REPORTING PERSONS LSBK06-08, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 24,391 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.50% 14 TYPE OF REPORTING PERSON OO CUSIP No. 95727P106 1 NAME OF REPORTING PERSONS Broad Park Investors, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 29,368 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 29,368 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.60% 14 TYPE OF REPORTING PERSON OO CUSIP No. 95727P106 1 NAME OF REPORTING PERSONS CBPS, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.50% 14 TYPE OF REPORTING PERSON OO CUSIP No. 95727P106 1 NAME OF REPORTING PERSONS 2514 Multi-Strategy Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.14% 14 TYPE OF REPORTING PERSON PN CUSIP No. 95727P106 1 NAME OF REPORTING PERSONS Veteri Place Corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 109,095 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.22% 14 TYPE OF REPORTING PERSON CO CUSIP No. 95727P106 1 NAME OF REPORTING PERSONS JBRC I, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 2,342 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.05% 14 TYPE OF REPORTING PERSON OO CUSIP No. 95727P106 1 NAME OF REPORTING PERSONS SoniaSeidman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.03% 14 TYPE OF REPORTING PERSON IN CUSIP No. 95727P106 1 NAME OF REPORTING PERSONS Lawrence B. Seidman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.68% 14 TYPE OF REPORTING PERSON IN CUSIP No. 95727P106 The following constitutes Amendment No. 1 to the Schedule 13D filed by the undersigned ("Amendment No. 1"). This Amendment No. 1 amends the Schedule 13D as specifically set forth herein. Item 2. Identity and Background. Item 2 is hereby amended to add the following: (a-c) This statement is also being filed by JBRC I, LLC ("JBRC"), a New Jersey limited liability company that serves as the co-general partner of SIPIII, whose principal offices are lcoated at 100 Misty Lane, 1st Floor, Parsippany NJ 07054. Lawrence Seidman is the managing member of JBRC. The name, residence or business address, and the principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted, of each executive officer and director and each controlling person, if any, of Seidman, Sonia,SAL, SIP, SIPII, SIPIII, LSBK, Broad Park, CBPS, 2514 MSF, Veteri and JBRC, is set forth in Schedule A. Seidman, Sonia, SAL, SIP, SIPII, SIPIII, LSBK, Broad Park, CBPS, 2514 MSF, Veteri and JBRCshall hereinafter be referred to as "Reporting Persons". The Reporting Persons have formed a group with respect to the securities of the Issuer within the meaning of Rule 13d-5 under the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The Shares purchased by the Reporting Persons were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases (unless otherwise noted), as set forth in Schedule B, which is incorporated by reference herein.The aggregate purchase cost of the230,242 Shares beneficially owned in the aggregate by the Reporting Persons is approximately $3,234,127, including brokerage commissions. Item 5. Interest in Securities of the Issuer. Item 5 is hereby amended and restated to read as follows: The aggregate percentage of Shares reported owned by each Reporting Person is based upon 4,924,749 Shares outstanding, as of January 30, 2015, which is the total number of Shares outstanding as reported in the Issuer’s Form 10-Q, filed with the Securities and Exchange Commission on January 30, 2015. The Reporting Persons have reduced their interest in the securities of the Issuer to below 5%, and therefore the Reporting Persons are not required to file any additional Schedule 13D amendments. A. SAL (a) As of the close of business on March24, 2015, SAL beneficially owned 48,953 Shares. Percentage: Approximately 0.99%. (b) 1. Sole power to vote or direct the vote: 48,953 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 48,953 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by SAL during the past 60 days are set forth in Schedule B and are incorporated herein by reference. CUSIP No. 95727P106 B. SIP (a) As of the close of business on March 24, 2015, SIP beneficially owned 38,555 Shares. Percentage: Approximately 0.78%. (b) 1. Sole power to vote or direct the vote: 38,555 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 38,555 4. Shared power to dispose or direct the disposition: 0 (c) Thetransactions in the Shares by SIP during the past 60 daysare set forth in Schedule B and are incorporated herein by reference. C. SIPII (a) As of the close of business on March 24, 2015, SIPII beneficially owned 43,406 Shares. Percentage: Approximately 0.88%. (b) 1. Sole power to vote or direct the vote: 43,406 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 43,406 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by SIPII during the past 60 days are set forth in Schedule B and are incorporated herein by reference. D. SIPIII (a) As of the close of business on March 24, 2015, SIPIII beneficially owned 2,342 Shares. Percentage: Approximately 0.05%. (b) 1. Sole power to vote or direct the vote: 2,342 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 2,342 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by SIPIII during the past 60 days are set forth in Schedule B and are incorporated herein by reference. CUSIP No. 95727P106 E. LSBK (a) As of the close of business on March 24, 2015, LSBK beneficially owned 24,391 Shares. Percentage: Approximately 0.50%. (b) 1. Sole power to vote or direct the vote: 24,391 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 24,391 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by LSBK during the past 60 days are set forth in Schedule B and are incorporated herein by reference. F. Broad Park (a) As of the close of business on March 24, 2015, Broad Park beneficially owned 29,368 Shares. Percentage: Approximately 0.60%. (b) 1. Sole power to vote or direct the vote: 29,368 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 29,368 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Broad Park during the past 60 days are set forth in Schedule B and are incorporated herein by reference. G. CBPS (a) As of the close of business on March 24, 2015, CBPS beneficially owned 24,643 Shares. Percentage: Approximately 0.50%. (b) 1. Sole power to vote or direct the vote: 24,643 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 24,643 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by CBPS during the past 60 days are set forth in Schedule B and are incorporated herein by reference. CUSIP No. 95727P106 H. 2514 MSF (a) As of the close of business on March 24, 2015, 2514 MSF beneficially owned 7,061 Shares. Percentage: Approximately 0.14%. (b) 1. Sole power to vote or direct the vote: 7,061 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 7,061 4. Shared power to dispose or direct the disposition: 0 (c) Thetransactions in the Shares by 2514 MSF during the past 60 days are set forth in Schedule B and are incorporated herein by reference. I. Veteri (a) Veteri, (i) as the Corporate General Partner of each of SIP and SIPII, may be deemed the beneficial owner of the38,555 Shares owned by SIP and the 43,406 Shares owned by SIPII, and (ii)as the Trading Advisor of LSBK and CBPS, may be deemed the beneficial owner of the 24,391 Shares owned by LSBK and the 24,643 Shares owned by CBPS. Accordingly, Veteri may be deemed the beneficial owner of an aggregate of 109,095 Shares. Percentage: Approximately 2.22%. (b) 1. Sole power to vote or direct the vote: 109,095 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 109,095 4. Shared power to dispose or direct the disposition: 0 (c) Veteri has not entered into any transactions in the Shares during the past 60 days.The transactions in the Shares by SIP, SIPII, LSBK and CBPS are set forth on Schedule B and incorporated herein by reference. J. JBRC (a) JBRC, as the co-general partner of SIPIII, may be deemd the beneficial owner of the2,342 Shares owned by SIPIII. Percentage: Approximately 0.05%. (b) 1. Sole power to vote or direct the vote: 2,342 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 2,342 4. Shared power to dispose or direct the disposition: 0 (c) JBRChas not entered into any transactions in the Shares during the past 60 days.The transactions in the Shares by SIPIII are set forth on Schedule B and incorporated herein by reference. CUSIP No. 95727P106 K. Sonia (a) As of the close of business on March 24, 2015, Sonia beneficially owned 1,500 Shares. Percentage: Approximately 0.03%. (b) 1. Sole power to vote or direct the vote: 1,500 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 1,500 4. Shared power to dispose or direct the disposition: 0 (c) Sonia has not entered into any transactions in the Shares during the past 60 days. L. Seidman (a) Seidman, individually owns 10,023 Shares, (i) as the manager of SAL, may be deemed the beneficial owner of the 48,953 Shares owned by SAL, (ii) as the managing member of JBRC I, LLC, the corporateco-general partner of SIPIII, may be deemed the beneficial owner of the 2,342 Shares owned by SIPIII, (iii) as the sole officer of Veteri, the corporate general partner of each of SIP and SIPII, may be deemed the beneficial owner of the 38,555 Shares owned by SIP and the 43,406 Shares owned by SIPII, and (iv) as the sole officer of Veteri, the Trading Advisor of LSBK and CBPS, may be deemed the beneficial owner of the 24,391 Shares owned by LSBK and the 24,643 Shares owned by CBPS, and (v) as the investment manager for each of Broad Park and 2514 MSF, may be deemed the beneficial owner of the29,368 Shares owned by Broad Park and the 7,061 Shares owned by 2514 MSF, and (vi) as the husband of Sonia, may be deemed the beneficial owner of 1,500 Shares owned by Sonia.Accordingly, Seidman may be deemed the beneficial owner of an aggregate of 230,242 Shares.In the foregoing capacities, Seidman has sole and exclusive investment discretion and voting authority with respect to all such Shares. Percentage: Approximately 4.68%. (b) 1. Sole power to vote or direct the vote: 230,242 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 230,242 4. Shared power to dispose or direct the disposition: 0 (c) Thetransactions in the Shares by Seidman during the past 60 days are set forth in Schedule B and are incorporated herein by reference. Each of the Reporting Persons, as a member of a “group” with the other Reporting Persons for purposes of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), may be deemed to beneficially own the Shares owned by the other Reporting Persons.The filing of this Schedule 13D shall not be deemed an admission that any of the Reporting Persons is, for purposes of Section 13(d) of the Exchange Act, the beneficial owner of any Shares he or it does not directly own.Each of the Reporting Persons specifically disclaims beneficial ownership of the Shares reported herein that he or it does not directly own. To the best of the Reporting Persons’ knowledge, none of the persons listed on Schedule A beneficially owns any securities of the Issuer. CUSIP No. 95727P106 (d) No person other than the Reporting Persons is known to have the right to receive or the power to direct the receipt of dividends from, or proceeds from the sale of, the Shares. (e) The Reporting Persons ceased to be the beneficial owners of more than five percent of the Shares as of March 20, 2015. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Item6 is hereby amended and restated to read as follows: On March 20, 2015, the Reporting Persons entered into a Joint Filing Agreement in which the Reporting Persons agreed to the joint filing on behalf of each of them of statements on Schedule 13D with respect to the securities of the Issuer to the extent required by applicable law.A copy of this agreement is attached as Exhibit 99.2 hereto and is incorporated herein by reference. Other than as described herein, there are no contracts, arrangements, understandings or relationships among the Reporting Persons, or between the Reporting Persons and any other person, with respect to any securities of the Issuer. Item 7. Material to be Filed as Exhibits. Joint Filing Agreement, dated March 20, 2015, by and among SAL, SIP, SIPII, SIPIII, LSBK, Broad Park, CBPS, 2514 MSF, Veteri, JBRC, Soniaand Seidman. Signature Page to Westbury Bancorp, Inc. Schedule 13D Amendment No. 1 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:March 20, 2015 SEIDMAN AND ASSOCIATES, L.L.C. By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Manager SEIDMAN INVESTMENT PARTNERSHIP, L.P. By: Veteri Place Corporation, its General Partner By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President SEIDMAN INVESTMENT PARTNERSHIP II, L.P. By: Veteri Place Corporation, its General Partner By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President SEIDMAN INVESTMENT PARTNERSHIP III, L.P. By: JBRC I, LLC, its co-General Partner By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Managing Member LSBK06-08, L.L.C. By: Veteri Place Corporation, its Trading Advisor By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President BROAD PARK INVESTORS, L.L.C. By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Investment Manager CBPS, L.L.C. By: Veteri Place Corporation, its Trading Advisor By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President 2514 MULTI-STRATEGY FUND, L.P. By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Investment Manager VETERI PLACE CORPORATION By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President JBRC I, LLC By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Managing Member /ss/ SoniaSeidman SONIA SEIDMAN /ss/ Lawrence B. Seidman LAWRENCE B. SEIDMAN CUSIP No. 95727P106 SCHEDULE B Transactions in the Shares During the Past 60 Days Entity Date Sold Per Share* Sale Proceeds* Shares Sold SAL 3/20/2015 SIP 3/20/2015 SIPII 3/20/2015 SIPIII 3/10/2015 SIPIII 3/20/2015 Total LSBK 3/20/2015 Broad Park 3/20/2015 2514 MSF 3/10/2015 2514 MSF 3/10/2015 2514 MSF 3/20/2015 2514 MSF 3/20/2015 Total CBPS 3/20/2015 Seidman 3/2/2015 Seidman 3/10/2015 Seidman 3/20/2015 Total *Includes brokerage commission. CUSIP No. 95727P106 Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Stock, par value $0.01 per share, of Westbury Bancorp, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:March 20, 2015 SEIDMAN AND ASSOCIATES, L.L.C. By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Manager SEIDMAN INVESTMENT PARTNERSHIP, L.P. By: Veteri Place Corporation, its General Partner By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President SEIDMAN INVESTMENT PARTNERSHIP II, L.P. By: Veteri Place Corporation, its General Partner By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President SEIDMAN INVESTMENT PARTNERSHIP III, L.P. By: JBRC I, LLC, its co-General Partner By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Managing Member LSBK06-08, L.L.C. By: Veteri Place Corporation, its Trading Advisor By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President BROAD PARK INVESTORS, L.L.C. By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Investment Manager CBPS, L.L.C. By: Veteri Place Corporation, its Trading Advisor By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President 2514 MULTI-STRATEGY FUND, L.P. By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Investment Manager VETERI PLACE CORPORATION By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President JBRC I, LLC By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Managing Member /ss/ Sonia Seidman SONIA SEIDMAN /ss/ Lawrence B. Seidman LAWRENCE B. SEIDMAN
